DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US 2008/0038518, hereinafter “Gallagher”) in view of DeVito (US 2017/0117119, hereinafter “DeVito”).
Regarding claim 1, Gallagher teaches in Figs. 1A-1D (shown below) and related text method of manufacturing a semiconductor device comprising: 
(20, Fig. 1B and ¶¶[0021]-[0047]) on a substrate in which a recess is formed (Figs. 1A-1B); 
depositing a metal containing layer on the organic material (i.e. aluminum containing layer formed over layer 20, Fig. 1C and ¶[0048]); and 
forming an air gap (21, Fig. 1D and ¶[0064]) between the oxidized metal layer (e.g. oxide of aluminum, Fig. 1C and ¶[0048]) and the recess by heating (¶[0063]) the substrate at a predetermined temperature to thermally decompose the organic material to desorb the organic material under the oxidized metal layer through the oxidized metal layer.


    PNG
    media_image1.png
    904
    410
    media_image1.png
    Greyscale



Gallagher, however, does not explicitly teach that the oxidized metal layer is formed by depositing a metal layer on the organic material by sputtering, which uses a target containing metal and oxidizing the metal layer.
DeVito, in a similar field of endeavor, teaches forming an oxidized metal layer, including aluminum oxide disclosed by Gallagher, by sputtering a metal (e.g. Al, ¶[0039]) using a target containing the metal and oxidizing the metal to form metal oxide layer.

Regarding claim 2 (1), the combined teaching of Gallagher and DeVito discloses wherein depositing the metal layer comprises performing the sputtering using the target containing aluminum, (DeVito, ¶[0039]).
Regarding claim 3 (2), the combined teaching of Gallagher and DeVito discloses wherein depositing the metal layer and oxidizing the metal layer are performed while the substrate is maintained at a temperature of 200 degrees C or lower (DeVito, ¶¶[0040] and [0043]).
Regarding claim 4 (1), the combined teaching of Gallagher and DeVito discloses wherein depositing the metal layer and oxidizing the metal layer are performed while the substrate is maintained at a temperature of 200 degrees C or lower (DeVito, ¶¶[0040] and [0043]).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US 2008/0038518, hereinafter “Gallagher”) in view of Ikeda et al. (US 2002/0118477, hereinafter “Ikeda”).
Regarding claim 5, Gallagher teaches in Figs. 1A-1D (shown above) and related text method of manufacturing a semiconductor device comprising: 
depositing a thermally decomposable organic material (20, Fig. 1B and ¶¶[0021]-[0047]) on a substrate in which a recess is formed (Figs. 1A-1B); 
depositing a metal oxide layer (i.e. aluminum oxide layer formed over layer 20, Fig. 1C and ¶[0048]) on the organic; and 
forming an air gap (21, Fig. 1D and ¶[0064]) between the metal oxide layer (e.g. oxide of aluminum, Fig. 1C and ¶[0048]) and the recess by heating the substrate (¶[0063]) at a predetermined temperature to thermally decompose the organic material to desorb the organic material under the metal oxide layer through the metal oxide layer (¶[0063]).
Gallagher, however, does not explicitly teach that the metal oxide layer is formed by sputtering, which uses a target containing metal oxide.  Nonetheless, forming of an aluminum oxide layer by sputtering using a target containing a metal oxide is well known in the art as evidenced by Ikeda (¶[0241]).  
Thus, since the prior art teaches all of the claim method steps using such steps would lead to predictable results and, as such, one of ordinary skill in the art would find it obvious before the effective filling date of the claimed invention to form the metal oxide (i.e. aluminum oxide) layer disclosed by Gallagher by sputtering using a target containing a metal oxide as disclosed by Ikeda, as doing so would require nothing other than using a well-known method steps in the art. 

Regarding claim 6 (5), the combined teaching of Gallagher and Ikeda discloses wherein depositing the metal layer comprises performing the sputtering using the target containing aluminum oxide (Ikeda, ¶[0241]).
Regarding claim 7 (6), the combined teaching of Gallagher and Ikeda discloses wherein depositing the metal oxide layer is performed while the substrate is maintained at a temperature of 200 degrees C or lower (Ikeda, ¶[0241]).
Regarding claim 8 (5), the combined teaching of Gallagher and Ikeda discloses wherein depositing the metal oxide layer is performed while the substrate is maintained at a temperature of 200 degrees C or lower (Ikeda, ¶[0241]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/3/2021